DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2019, 5/14/2019, and 8/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The terms in brackets need to be deleted.


Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
In claim 1, line 4, “a substrate” should be –one substrate--.
In claim 13, line 5, “a substrate” should be –one substrate--.
In claim 13, lines 9 and 11-12, “wearing subject” should be –subject--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 12, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an enzyme that oxidizes” in line 2. It is not clear if this is a new instance or part of the “one or more kinds of enzymes” recited in line 5 of claim 1.
Claim 2 recites the limitation “the substrate” in line 2. It is not clear what is being referenced as there can be more than one substrate.
Claim 2 recites the limitation “one or more steps” in line 3. It is not clear what this meant to define.
Claim 8 recites the limitation "the concave structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the substrate” in line 3. It is not clear what is being referenced as there can be more than one substrate.
Claim 12 recites the limitation “the enzyme enclosed” in line 4. It is not clear what is being referenced as claim 1 recites “one or more kinds of enzymes”.
Claim 13 recites the limitation “a driving portion that performs driving on a basis of the determined state of the wearing subject” in lines 11-12. It is not clear what is being driven, such as an input or output. 
Claims 14-15 inherit the deficiencies of claim 13 and are likewise rejected.
Claim 14 recites actions of what the driving can be. However, there are no components currently recited in the device claim that can perform the recited actions, which makes the claim unclear.

Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 1 and 13, the closest prior art found was US 9,795,326 (Hoss et al., hereinafter Hoss). However while the prior art displays an enzyme sensor that has pairs of electrodes and an electron transfer layer between the pair of electrodes does not teach the presence of an electron generating capsule with a membrane containing at least a substrate of an 
Claims 2-12 and 13-15 would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791